Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/754,055 filed on 04/06/2020. Claims 64-124 are pending in this communication. Claims 1-63 have been canceled.

Priority
This application claims priority from US provisional application 62/569,041 10/06/2017. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 64-92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter software, per se.
Regarding claim 64; the claim calls for a device; however, there is no hardware element found within the claimed device. As recited in the body of the claim, the claimed device contains “a processor configured to: …”. Regarding the claimed processors, the specification does not explicitly define that the claimed processors are only implemented in hardware. The specification recites: “[0176] Referring to FIG. 22, overall the invention can consist of different embodiments, where each embodiment can comprise a server [2200], client [2210], or intermediate [2220], which can interact with each other or themselves. Each embodied in many different combinations of software and hardware, with predominantly software implementation being one end of the spectrum [2230], and predominantly hardware on the other end”. One of ordinary skill in the art would understand that a ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000).  See Ex parte Mewherter, 107 USPQ2d 1857, 1862.   As the body of the claim does not positively recite Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).    The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. This rejection could be overcome by language like ‘hardware processor’ or ‘processor coupled to memory’ etc.
Regarding claims 65-92 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The Examiner is unable to sufficiently resolve the meaning of the independent and dependent claims to render any proper finding of obviousness or novelty.  However, based on a search of the prior art, the Examiner has located prior art which is relevant to the claimed invention.  In particular:

TAKAHASHI; Ririka (US 2017/0264434 A1 – Communication device, quantum key distribution system, quantum key distribution method and computer program product): TAKAHASHI discloses a quantum key distribution system uses a decoy state quantum key distribution (QKD) protocol, and a protocol that the probability of selection of a basis on which the polarization of the photon is observed is biased, so as to efficiently generate a highly secure encryption key obtained by removing the amount of information leaked to the eavesdropper. This system estimates a parameter necessary for calculation from a value measured when the quantum key distribution is performed, and derives a formula for 
HOWE; Wayne R. (US 2019/0103962 A1 – Recipient driven data encryption): HOWE discloses a solution over conventional encryption systems by, first, generating quantum encryption keys separately at the data sender and data recipient devices using quantum information received over quantum communication channels, which allows the data to be encrypted and decrypted without sharing the encryption key over standard communication protocols. Second, the first encryption key is generated at the sender device, e.g., the first device, in response to the recipient device, e.g., the second device, reading or measuring the quantum information transmitted to it over the second quantum communication channel, which causes the entangled particles to disentangle and trigger the first device to read the quantum information transmitted to it over the first quantum communication channel. Moreover, the security apparatus may delete the quantum encryption keys after they are used to encrypt and decrypt the data so that the quantum encryption keys cannot be misappropriated.
The Examiner finds that the combination of the above references are relevant to the claimed invention as per claims 64-124, which appears to be some form disclosing quantum key generation and distribution protocol.

Allowable subject matter
Claims 103 will be allowable if written in independent form with base method claim 93 and amending the preamble as following: A computer-implemented method of generating a private cryptographic key for use in a secure cryptogram for transmission between a first device and a second device over a secure quantum communications channel for establishing a quantum key , the method comprising: ….  For allowability, the independent device claim 64 & independent data storage device claim 124 are required to be in same scope with above mentioned amended preamble of claim 93  and equivalent limitations of claim 103 as proposed amended device claim 93. 
Reasons of allowance: what is missing from the prior art is a technique to compute a private cryptographic key by generating a random vector using a quantum key distribution protocol executed between a first and second devices, the quantum key distribution protocol being configured to generate a random sequence of numbers and associating the random sequence of numbers with component coordinates defining the random vector.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by proposed amended independent claims 64, 93, 124 and thereby claims 64, 93, 124  are considered allowable. The dependent claims which further limit claims 64, 93, 124 also are allowable by virtue of their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491